Citation Nr: 0421847	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-09 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

Entitlement to service connection for prostate cancer.

Entitlement to service connection for lung cancer.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel







INTRODUCTION

The claimant served on active duty with the United States 
Navy from January 5, 1973 to June 19, 1974, but had no 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2001 and 
September 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The April 2001 
decision denied service connection for prostate cancer and 
for lung cancer on a direct or presumptive basis, and denied 
entitlement to a permanent and total rating for pension 
purposes.  The rating decision of September 2001 denied 
service connection for prostate cancer and for lung cancer on 
a presumptive basis as residual to Agent Orange (AO) 
herbicide exposure because the claimant did not serve in the 
Republic of Vietnam.  The claimant was notified of those 
decisions and of his right to appeal by RO letters of April 
19, 2001, and October 5, 2001, each with an enclosed copy of 
the rating decision.  The claimant filed a timely Notice of 
Disagreement with the denial of his claim for service 
connection for prostate cancer.  

The claimant was provided a Statement of the Case in November 
2001 in which the RO Decision Review Officer addressed the 
issues of entitlement to service connection for lung cancer 
and for prostate cancer, although the claimant had filed a 
Notice of Disagreement only as to the denial of his claim for 
service connection for prostate cancer.  In his Substantive 
Appeal (VA Form 9), submitted in December 2001, the claimant 
stated that he was appealing the denial of his claims for 
prostate cancer and for lung cancer.  He further asserted 
that he had been diagnosed with colon cancer, which he 
attributed to his having been in the U. S. Navy, and stated 
that he was undergoing chemotherapy and radiation treatment.  
The claimant failed to appear at a scheduled hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

The issue of entitlement to service connection for cancer of 
the colon is referred to the RO for further development and 
adjudication.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing the reopening of 
previously and finally denied claims, the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  As 
the instant appeal does not address a reopened claim, the 
revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (August. 29, 
2001).  Both the VCAA and the implementing regulations are 
applicable in the present case, and will be collectively 

referred to as "the VCAA."  To comply with the 
aforementioned VCAA requirements, the RO must satisfy the 
following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).  

The record shows that the claimant was informed of the 
provisions of the VCAA by RO letter of October 10, 2002, 
which informed him of VA's duty to notify him of the 
information and evidence necessary to substantiate his claims 
for service connection and to assist him in obtaining all 
such evidence.  That letter informed the claimant what the 
evidence must show to establish entitlement to the issues on 
appeal, as well as what needed evidence was not already of 
record.  That letter also notified the claimant of VA's duty 
to assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  That letter asked the 
claimant to submit any relevant evidence in his possession 
which pertained to the issues on appeal.  Further, that 
letter informed the claimant that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 


the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  That 
letter also informed the claimant which part of the needed 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The record shows that the claimant was provided a Statement 
of the Case in November 2001 in which the Decision Review 
Officer addressed the issues of entitlement to service 
connection for lung cancer and for prostate cancer, although 
the claimant had filed a Notice of Disagreement only as to 
the denial of his claim for service connection for prostate 
cancer.  That Statement of the Case notified the claimant of 
the issues on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to direct or presumptive service connection, and 
presumptive service connection as residual to Agent Orange 
(AO) herbicide exposure, and of the decisions reached, and 
the reasons and bases for those decisions.  That Statement of 
the Case also notified the claimant of VA's duty to assist 
him by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  That Statement of the Case asked the 
claimant to submit any relevant evidence in his possession 
which pertained to the issues on appeal.  Further, that 
Statement of the Case informed the claimant that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  That Statement of the Case also informed the 
claimant which part of the needed evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist them in obtaining all evidence necessary to 
substantiate the issue on appeal have been fully met.  The RO 
has obtained the claimant's complete service medical records, 
as well as all private or VA medical evidence identified by 
the claimant.  The claimant has declined a personal hearing 
before an RO Hearing Officer, while the RO has scheduled a 
requested hearing before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals, but the claimant failed to 
appear for that scheduled hearing.  

The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate the claims.  
In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The claimant did nor serve in the Republic of Vietnam 
while on active duty, and may not be presumed to have been 
exposed to Agent Orange (AO) herbicide.

3.  Prostate cancer was not demonstrated, diagnosed, or 
otherwise manifested by competent medical evidence during 
active service, on service separation examination, during the 
initial postservice year, at any time subsequent to service, 
or currently.

4.  Lung cancer was not demonstrated, diagnosed, or otherwise 
manifested by competent medical evidence during active 
service, on service separation examination, during the 
initial postservice year, at any time subsequent to service, 
or currently.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service; the service incurrence of malignant tumors 
may not be presumed; and the incurance of prostate cancer may 
not be presumed as residual to AO herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116(a)(3)(4), 5103, 5103A (West 2000);  
38 C.F.R. §§ 3.102, 3.303(a), 3.307(a)(6), 3.309(e) (2003). 

2.  Lung cancer was not incurred in or aggravated by active 
service; the service incurrence of malignant tumors may not 
be presumed; and the incurance of prostate cancer may not be 
presumed as residual to AO herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116(a)(3)(4), 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.303(a), 3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the claimant served on active duty with the United 
States Navy from January 5, 1973 to June 19, 1974, but had no 
service in the Republic of Vietnam.  The claimant's DD Form 
214N shows that his military occupational speciality was DR, 
equivalent to Dental Technician, and that he had foreign or 
sea service for a period of 5 months, 15 days during his 
period of active service.  The claimant's service medical 
records show that he was stationed at the U. S. Naval 
Station, Argencia, Newfoundland, from January 3, 1974 to 
service separation on June 19, 1974.  

The claimant's original application for VA disability 
compensation or pension benefits (VA Form 21-526), received 
at the RO on November 17, 2000, sought service connection for 
lung cancer, with onset in March 1973, and for prostate 
cancer, with onset in December 1973.  He reported treatment 
for those conditions at San Diego, California; at the VAMC, 
Allen Park; and at the VAMC, Detroit (Woodson).  

The record shows that the claimant's service entrance 
examination is not available.  Where service medical records 
are absent, the Court has held that the Board had a 
heightened duty to provide reasons and bases for its findings 
and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  As the service entrance examination is absent, the 
veteran must be presumed to have been without defects at 
service entry.  The Federal Circuit Court has held that by 
conducting both induction and separation physical 
examinations, the government is in the best position to have 
reliable medical evidence, and if it does not, it cannot 
penalize the veteran, in favor of whom all doubts are to be 
resolved.  See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 
1994).  The Court further stated that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
See Campion v. United States, 365 U.S. 85, 96, 81 S. Ct. 421, 
427, 5 L.Ed. 2nd. 428 (1961), cited in Jensen v. Brown, 19 
F.3d.1413 (Fed. Cir. 1994).  Thus, the presumption of 
soundness at service entry must be accorded the claimant.  

The service medical records are silent for complaint, 
treatment, findings or diagnosis of lung cancer or prostate 
cancer during the claimant's period of active service.  In 
February 1974, the claimant was brought by a security officer 
to the dispensary, U. S. Naval Station, Argencia, 
Newfoundland, in a drunk and disorderly state after 
disturbing the peace by allegedly assaulting his wife.  He 
appeared inebriated and fell asleep while his wife's injuries 
were being attended to.  

A report of medical history completed by the claimant in 
connection with a replacement medical examination in February 
1974 denied any history of frequent or painful urination, 
kidney stones or blood in the urine, or tumor, growth, cyst 
or cancer.  At that time, the claimant indicated in a written 
statement that he sustained a broken mandible at age 19, a 
fractured nose in July 1969 and a broken ankle in 1971, and 
had sustained broken bones in an automobile accident in 
Detroit.  A report of medical examination, conducted in 
February 1974, disclosed that his lungs and chest were 
normal, and a chest X-ray was negative.  His genitourinary 
system was clinically normal, and urinalysis was negative for 
albumin, sugar or occult blood.  

A report of occupational exposure to ionizing radiation for 
the period from January 3, 1974, through June 3, 1974, showed 
that the claimant was exposed to such gamma and X-ray 
radiation while serving at the U. S. Naval Station, Argencia, 
Newfoundland, but the accumulated total during this period 
was zero rem.  

In April 1974, the claimant was brought to the dispensary, U. 
S. Naval Station, Argencia, Newfoundland, after an argument 
with his wife over housework, resulting in the wife striking 
the serviceman over the head with a telephone.  Security was 
called to the quarters by the wife, and the serviceman was 
brought to the clinic with questionable alcohol intoxication 
while on active duty.  He was noted to be hostile and 
uncooperative, and making rambling statements, and had a 1.5 
cm. laceration of the scalp two inches above the left 
eyebrow.  The claimant was referred to the Medical Officer to 
evaluated his degree of intoxication, and it was noted that 
he had drunk several beers.  No motor, sensory or reflex 
deficits were found.  The impression was probable alcoholic 
intoxication and laceration to scalp.  

The service medical records show that in June 1974, the 
claimant was brought to the dispensary crying and in a highly 
agitated state, with rambling but coherent statements.  It 
was reported that he was supposed to be an EMI from 1800 to 
2000 hours.  He was noted to have many personal problems 
which he was unable to handle at present, the most pressing 
of which were his specific EMI duties.  He complained that 
the job was too stressful for him; that the outdoor climate 
too severe; and that his marital problems were significant to 
his drinking (his wife had been sent home secondary to 
domestic fighting).  He was determined to be unable to 
perform his EMI duties that night, and the examiner expressed 
an intention to speak with his Chief Petty Officer.  

A report of medical history completed by the claimant in 
connection with his service separation examination show that 
he denied any history of frequent or painful urination, 
kidney stones or blood in the urine, or tumor, growth, cyst 
or cancer.  At that time, the claimant indicated in a written 
statement that he was presently in tip-top condition with no 
major medical problems of which he was aware.  A report of 
service separation examination, conducted in June 1974, 
disclosed that his lungs and chest were normal, and a chest 
X-ray was negative.  His genitourinary system was clinically 
normal, and urinalysis was negative for sugar or occult 
blood.  

Following receipt of his original benefit application in 
November 2000, the RO asked the National Personnel Records 
Center to verify any service of the claimant in the Republic 
of Vietnam.  In addition, the RO requested the claimant's 
treatment records from the VAMC, Allen Park.  No verification 
was received verifying any service of the claimant in the 
Republic of Vietnam. 

A hospital summary and treatment records from the VAMC, Allen 
Park, dated in August 1982, shows that the claimant was 
admitted with a history of cough with yellow sputum 
production, especially during the night, without hemoptysis, 
loss of weight, and decreased appetite.  A history noted that 
he had an infiltrate in the left perihilar area of his lung 
back in 1977, and was worked up for pulmonary tucberculosis, 
but his PPD was negative.  A bronchoscopy and transbronchial 
biopsy were found negative, and his larynx, bronchi, carina 
and right bronchial tree were normal, while minimal 
questionable granular changes in the left bronchial tree.  
The claimant related that he smoked a pack of cigarettes 
daily for the past 10 years, and that he drank three beers 
daily for the past seven years.  An X-ray revealed 
improvement of the infiltrate earlier shown on X-ray, 
interpreted as resolving myoplasma pneumonia.  The record 
discloses no complaint, treatment, findings or diagnosis of 
genitourinary or prostate problems, and no findings or 
diagnosis of lung cancer.  The diagnosis was myoplasma 
pneumonia.

A hospital summary and treatment records from the VAMC, Allen 
Park, dated from August to October 1984, show that the 
claimant was admitted to the Alcohol Rehabilitation In-
patient Unit with a 12-year history of drinking, with a few 
blackouts and two automobile accidents.  He reported that he 
had been fired from his postal service job one week earlier 
for absenteeism.  During treatment, he related that he had 
been drinking two six-packs daily for 17 years.  The hospital 
record discloses no complaint, treatment, findings or 
diagnosis of genitourinary or prostate problems, and no 
findings or diagnosis of lung cancer.  He completed the 
program, and the diagnoses at hospital discharge were alcohol 
dependence and alcoholic liver disease.  

A hospital summary and treatment records from the VAMC, Allen 
Park, dated from August to September 1986, shows that the 
claimant was admitted to the Alcohol Rehabilitation In-
patient Unit with a history of drinking six packs per day for 
15 years [sic], with blackouts and fights in bars, but denied 
delirium tremens, seizures, head injuries, hallucinations, 
paranoid ideations, or suicidal or homicidal thoughts or 
intentions.  The record discloses no complaint, treatment, 
findings or diagnosis of genitourinary or prostate problems, 
and no findings or diagnosis of lung cancer.  The diagnoses 
at hospital discharge were ethanol dependency and 
hemorrhoids.  

A hospital summary and treatment records from the VAMC, Allen 
Park, dated from September to October 1992, shows that the 
claimant was readmitted for cough, weakness and night sweats.  
He related that he was doing well until three months prior to 
his admission, when he developed a mild productive cough 
associated with yellow sputum production and night sweats, 
with loss of appetite and weight loss.  The hospital summary 
recounted a past medical history of a left-sided perihilar 
infiltrate on chest X-ray in 1977, with a negative work-up 
for TB at that time, and he was also noted to have a history 
of heavy ethanol abuse in the past with a history of 
psychotic symptoms.  On examination during hospitalization, 
his external genitalia were normal, no genitourinary 
abnormalities were found, and urinalysis was unremarkable, 
and there were no findings or diagnosis of lung cancer.  The 
diagnoses at hospital discharge was interstitial fibrosis of 
the lungs, focal, etiology unclear.   

A report of VA genitourinary examination, conducted in 
January 2001, cited the claimant's assertion that he runs 
about a mile a day; and that he thinks he has prostate 
cancer, but has not had a biopsy of the prostate or a 
prostate antigen test (PSA) which was suggestive of prostate 
cancer, nor is he under the care of a urologist, and he is 
not on chemotherapy or radiation, and has not had surgery for 
prostate cancer.  Examination revealed that his prostate was 
firm, without nodules or enlargement.  Laboratory tests 
showed that his PSA was 3.3 nanograms/ml., versus a reference 
range of 0-4.  Pulmonary function testing showed normal 
spirometry and lung volume, with moderately decreased DLCO 
possibly due to anemia or vascular/parynchtmal lung disease.  
The diagnoses were no evidence of prostate cancer, and 
history of lung problem 10 years ago, resolved, no 
recurrence.  

As noted, the rating decisions of April 2001 and September 
2001 denied service connection for lung cancer aaaand for 
prostate cancer on a direct or presumptive basis, and denied 
service connection for lung cancer and for prostate cancer on 
a presumptive basis as residual to Agent Orange (AO) 
herbicide exposure, finding that the claimant did not serve 
in the Republic of Vietnam.  The claimant was notified of 
those decisions and of his right to appeal, and filed a 
timely Notice of Disagreement with the denial of his claim 
for service connection for prostate cancer, asserting that he 
has prostate cancer which is currently benign.  

With his Notice of Disagreement, the claimant submitted 
private treatment records showing that he was admitted to 
Sinai-Grace Hospital(Dr. M.A. Frankel) for one week in 
October 2001 for unstated medical problems, and was given an 
appointment in the radiation clinic.  The claimant also 
submitted the insert from a package of Anusol for treatment 
of hemorrhoids.  

By RO letter of November 8, 2001, the claimant was notified 
of his right to elect the RO Decision Review Officer process, 
or to follow the traditional appeals process, with an 
explanation of both.  He submitted a statement in which he 
elected to follow the Decision Review Officer process.  

The claimant was provided a Statement of the Case in November 
2001 in which the Decision Review Officer addressed the 
issues of entitlement to service connection for lung cancer 
and for prostate cancer, although the claimant had filed a 
Notice of Disagreement only as to the denial of his claim for 
service connection for prostate cancer.  In his Substantive 
Appeal (VA Form 9), submitted in December 2001, the claimant 
stated that he was appealing the denial of his claims for 
prostate cancer and for lung cancer.  He further asserted 
that he had been diagnosed with colon cancer, which he 
attributed to his having been in the U. S. Navy, and stated 
that he was undergoing chemotherapy and radiation treatment.  
He requested a hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals

A hearing was scheduled before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals, and the claimant was 
notified of the date, place and time of the scheduled hearing 
by RO letter.  He failed to report for the scheduled hearing, 
or to request postponement of that hearing.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).  



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in  
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3) (2000);  
38 C.F.R. § 3.307(6)(a)(iii) (2003).  In the instant appeal, 
it is neither asserted nor established that the claimant 
served in the Republic of Vietnam or in the offshore waters 
during his period of active service.  

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, apart from his missing servi ce 
entrance examination, and disclose no complaint, treatment, 
findings or diagnosis of lung cancer or prostate cancer 
during active service or on his service separation 
examination.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2000) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 (West 2000) and 38 C.F.R. § 3.310(a) 
(2003), when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995).  

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence includes no clinical or 
radiographic findings or competent diagnosis showing lung 
cancer or prostate cancer in the claimant, and he does not 
meet the minimum requirements for an allowance of service 
connection for such disability on a direct or secondary basis 
in the absence of such diagnosis.  See, e.g., Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless the claimed disability currently exists]. 

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board places very little weight on the veteran's self-serving 
statements regarding the onset of prostate or lung cancer in 
1973 during active service, none of which have any 
documentary support in the record.  The Board finds that the 
veteran's assertions are outweighed by his official service 
medical records, including his service separation 
examination, which are silent for any reference to prostate 
or lung cancer in the claimant.  

The record in this case is devoid of competent medical 
evidence demonstrating or diagnosing prostate or lung cancer 
in the claimant during active service, on service separation 
examination, during the initial postservice year, at any time 
subsequent to service, or currently.  There is no competent 
medical evidence or opinion which indicates that the claimant 
has prostate or lung cancer, and the record shows that lung 
cancer was not diagnosed during his multiple hospitalizations 
at the VAMC, Allen Park.  It is neither asserted nor 
established that the claimant served in the Republic of 
Vietnam or in the offshore waters during his period of active 
service, and he is not entitled to the presumption of 
exposure to a herbicide agent.  

The record further shows that on VA genitourinary examination 
in January 2001, the VA examiner noted that the claimant 
thinks he has prostate cancer, but has not had a biopsy of 
the prostate or a prostate antigen test (PSA) which was 
suggestive of prostate cancer, nor is he under the care of a 
urologist, and he is not on chemotherapy or radiation, and 
has not had surgery for prostate cancer.  Examination 
revealed that his prostate was firm, without nodules or 
enlargement, while laboratory tests showed that his PSA was 
3.3 nanograms/ml., versus a reference range of 0-4.  The 
diagnoses were no evidence of prostate cancer, and history of 
lung problem 10 years ago, resolved, no recurrence.  

As noted above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996);  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the instant appeal, the medical evidence includes no 
clinical or radiographic findings or competent diagnosis 
showing prostate or lung cancer in the claimant, and he does 
not meet the minimum requirements for an allowance of service 
connection for such disabilities on a direct or presumptive 
basis in the absence of such diagnosis.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless the claimed disability currently exists]. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for lung 
cancer and for prostate cancer must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is clearly against the 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer on a direct or 
presumptive basis, or as residual to AO herbide exposure, is 
denied.  

Service connection for lung cancer on a direct or presumptive 
basis, or as residual to AO herbide exposure, is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



